DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 12, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. PGPUB. 2013/0048489 A1) in view of Wang et al. (U.S. PGPUB. 2018/0230586) and Thakoor et al. (U.S. Pat. 4,726,890) and Ohshima et al. (U.S. 4,997,719).
INDEPENDENT CLAIM 1:
Regarding claim 1, Yamaguchi et al. teach a method of forming a structure including a metal nitride layer on a workpiece (Example 1 — TiN), comprising: before placing the workpiece in a chamber that includes a metal target, pre-conditioning the chamber by flowing nitrogen gas and an inert gas at a first flow rate ratio into the chamber and igniting a plasma in the chamber (Paragraphs 0197-0210; Fig. 11); after the preconditioning, evacuating the chamber (Example 3 - Evacuating when loading); after the preconditioning, placing the workpiece on a workpiece support in the chamber (Paragraph 0211); and performing physical vapor deposition of a metal nitride layer on the workpiece in the chamber by flowing nitrogen gas and the inert gas into the chamber and igniting a plasma in the chamber (Paragraphs 0216, 0217; Fig. 10),
The difference between Yamaguchi et al. and claim 1 is that providing the argon and nitrogen at a second flow ratio for depositing and wherein that flow ratio is less than the first flow ratio is not discussed (Claim 1), providing as the metal target the metal niobium is not discussed (Claim 1), utilizing less nitrogen gas than the first flow rate ratio wherein the second flow rate ratio is sufficient that a niobium nitride layer having a critical temperature of at least 9.7 Kelvin is deposited on the workpiece is not discussed (Claim 1). 
Regarding providing the argon and nitrogen at a second flow ratio for depositing and wherein the flow ratio is less than the first flow ratio (Claim 1), Wang et al. teach a pre- sputtering step (i.e. conditioning step) by utilizing nitrogen and argon gas. The flow rate of the nitrogen gas can range from 30 sccm to 200 sccm. The flow rate of the argon gas can range from 
Regarding providing as the metal target the metal niobium (Claim 1), Thakoor et al. teach depositing a niobium nitride and presputtering prior to depositing. One of ordinary skill in the art would look to deposit the metal nitride niobium nitride because it allows for depositing superconducting films. (Column 4 lines 3-23; Column 2 line 38)
Regarding utilizing less nitrogen gas than the first flow rate ratio wherein the second flow rate ratio is sufficient that a niobium nitride layer having a critical temperature of at least 9.7 Kelvin is deposited on the workpiece (Claim 1), as discussed above the flow rate ratios can be optimized for pre-sputtering and depositing metal nitride films.  Ohshima et al. teach utilizing less nitrogen gas than the argon gas wherein the flow rate ratio is sufficient that a niobium nitride layer having a critical temperature of at least 9.7 Kelvin is deposited on the workpiece.  (Fig. 3; Column 5 lines 10-22)

    PNG
    media_image1.png
    681
    684
    media_image1.png
    Greyscale

DEPENDENT CLAIM 2:
The difference not yet discussed is wherein the metal target comprises niobium or a niobium alloy and the metal nitride layer comprises niobium nitride or a niobium alloy nitride.


DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the metal target comprises substantially pure niobium and the metal nitride layer comprises substantially pure niobium nitride.
Regarding claim 3, Thakoor et al. sputtering substantially pure Nb and a film of NbN. (Column 4 lines 3-23; Column 2 line 38)
DEPENDENT CLAIM 4:
The difference not yet discussed is wherein the second flow rate ratio is 2-30% less than the first flow rate ratio.
Regarding claim 4, as discussed above Wang et al. teach various flow rate ratios for the pre-sputtering step (i.e. conditioning step) and the deposition step that overlap Applicant’s claimed range it would be obvious to optimize those ranges for best results. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In Re Wertheim, 544 Fed 257, 197 USPQ 90 (COPA 1976); In re Woodruff 919 F.2d 1574, 16 USPQ 1434 (Fed. Cir. 1990) “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum oar workable ranges by routine experimentation.” in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the first flow rate ratio is 4:100 to 1:1, and the second flow rate ratio is 3:100 to 48:52.

Ohshima et al. teach utilizing 0.5 ratio for deposition NbN.  
DEPENDENT CLAIM 12:
Regarding claim 12, Yamaguchi et al. teach a physical vapor deposition system, comprising: chamber walls forming a chamber; a support to hold a workpiece in the chamber; a vacuum pump to evacuate the chamber; a gas supply to deliver nitrogen gas and an inert gas to the chamber; an electrode to support a metal target; a power source to apply power to the electrode; and a controller configured to before a workpiece on which a metal nitride layer is to be deposited is placed in the chamber, cause the gas source flow nitrogen gas and the inert gas at a first flow rate ratio into the chamber and cause the power source to apply power sufficient to ignite a plasma in the chamber to pre-conditioning a chamber, and after the workpiece is placed in the chamber, cause the gas source flow nitrogen gas and the inert gas at a second flow rate ratio into the chamber and cause the power source to apply power sufficient to ignite a plasma in the chamber to deposit a metal nitride layer on the workpiece by physical vapor deposition. (Figs. 1A, 1B, 5A-5F, 6A-6I, 9, 10, 11, 12; Paragraphs 0197-0210, 0211, 0216, 0217)

Regarding providing the argon and nitrogen at a second flow ratio for depositing and wherein the flow ratio is less than the first flow ratio (Claim 12), Wang et al. teach a pre- sputtering step (i.e. conditioning step) by utilizing nitrogen and argon gas. The flow rate of the nitrogen gas can range from 30 sccm to 200 sccm. The flow rate of the argon gas can range from 15 sccm to 100 sccm. (Paragraph 0026) Wang et al. teach in a deposition step of forming a metal nitride the flow rate of the nitrogen gas can be 30 sccm to 300 sccm. The flow rate of argon can be 15 sccm to 100 sccm. (Paragraph 0025) Given that Wang et al. teach various flow rate ratios for the pre-sputtering step (i.e. conditioning step) and the deposition step that overlap Applicant’s claimed range it would be obvious to optimize those ranges for best results. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In Re Wertheim, 544 Fed 257, 197 USPQ 90 (COPA 1976); In re Woodruff 919 F.2d 1574, 16 USPQ 1434 (Fed. Cir. 1990) “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum oar workable ranges by routine experimentation.” in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding providing as the metal target the metal niobium (Claim 12), Thakoor et al. teach depositing a niobium nitride and presputtering prior to depositing. One of ordinary skill in 
Regarding utilizing less nitrogen gas than the first flow rate ratio wherein the second flow rate ratio is sufficient that a niobium nitride layer having a critical temperature of at least 9.7 Kelvin is deposited on the workpiece (Claim 12), as discussed above the flow rate ratios can be optimized for pre-sputtering and depositing metal nitride films.  Ohshima et al. teach utilizing less nitrogen gas than the argon gas wherein the flow rate ratio is sufficient that a niobium nitride layer having a critical temperature of at least 9.7 Kelvin is deposited on the workpiece.  (Fig. 3; Column 5 lines 10-22)

    PNG
    media_image1.png
    681
    684
    media_image1.png
    Greyscale

DEPENDENT CLAIM 17:
The difference not yet discussed is wherein the metal target is substantially pure niobium.
Regarding claim 17, Thakoor et al. sputtering substantially pure Nb and a film of NbN. (Column 4 lines 3-23; Column 2 line 38)
DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the second flow rate ratio is 2-30% less than the first flow rate ratio.
Regarding claim 18, as discussed above Wang et al. teach various flow rate ratios for the pre-sputtering step (i.e. conditioning step) and the deposition step that overlap Applicant’s claimed range it would be obvious to optimize those ranges for best results.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In Re Wertheim, 544 Fed 257, 197 USPQ 90 (COPA 1976); In re Woodruff 919 F.2d 1574, 16 USPQ 1434 (Fed. Cir. 1990) “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum oar workable ranges by routine experimentation.” in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
DEPENDENT CLAIM 19:
The difference not yet discussed is wherein the first flow rate ratio is 4:100 to 1:1, and the second flow rate ratio is 3:100 to 48:52.
Regarding claim 19, as discussed above Wang et al. teach various flow rate ratios for the pre-sputtering step (i.e. conditioning step) and the deposition step that overlap Applicant’s claimed range it would be obvious to optimize those ranges for best results.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In Re Wertheim, 544 Fed 257, 197 USPQ 90 (COPA 1976); In re Woodruff 
Ohshima et al. teach utilizing 0.5 ratio for deposition NbN.  
DEPENDENT CLAIM 20:
The difference not yet discussed is wherein a robot configured to position a shutter disk into the chamber for the pre-condition of the chamber.
Regarding claim 20, Yamaguchi et al. teach a robot configured to position a shutter disk into the chamber for the pre-condition of the chamber. (Paragraph 0120 — item 20)
DEPENDENT CLAIM 21:
	The difference not yet discussed is wherein the niobium target comprises a niobium alloy and the metal nitride layer comprises niobium nitride or a niobium alloy nitride.
	Regarding claim 21, Ohshima et al. teach the niobium target comprises a niobium alloy and the metal nitride layer comprises niobium nitride or a niobium alloy nitride.  (Column 5 lines 23-28; Column 3 lines 36-42)
The motivation for utilizing the features of Wang et al. is that it allows for stabilizing the target conditions in the chamber. (See Abstract)
The motivation for utilizing the features of Thakoor et al. is that it allows for forming superconducting films. (See Abstract)
The motivation for utilizing the features of Ohshima et al. is that it allows for forming a layer with a satisfactory mechanical strength, stability, heat resistance and durability.  (Column 27-29)
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Wang et al., Thakoor et al. and Ohshima et al. as applied to claim 1 above, and further in view of Minami (U.S. PGPUB. 2012/0228122 A1).
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein pre-conditioning the chamber comprises placing a shutter disk on the substrate support.
Regarding claim 6, Minami places a shutter disk on the substrate support for conditioning. (See Abstract; Fig. 1A; paragraph 0005)
The motivation for utilizing the features of Minami is that it allows for protecting the substrate for conditioning. (Paragraph 0005)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Minami because it allows for protecting the substrate for conditioning.
Claim 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Wang et al., Thakoor et al. and Ohshima et al. and further in view of Minami as applied to claims 1, 6 above, and further in view of Yoshihara (JP 07-011438).


DEPENDENT CLAIM 7:
The difference not yet discussed is wherein pre-conditioning comprises heating the shutter disk to a temperature and performing a physical vapor deposition comprises heating the workpiece to the same temperature.
Regarding claim 7, Yoshihara teaches heating the shutter and the workpiece. The heating of the substrate is at “about” 200 degrees C. The shutter is heated to “about” 300 degrees C. About 200 and about 300 degrees C is about the same temperature. (See Abstract)
DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the temperature is 200-500° C.
Regarding claim 8, Yoshihara teach temperatures in this range. (See Abstract) DEPENDENT CLAIM 9:
The difference not yet discussed is wherein igniting plasma in preconditioning and igniting plasma in deposition use a same power level.
Regarding claim 9, Yamaguchi et al. teach using the same power during preconditioning and deposition. (Fig. 11; Paragraph 0126 — 750W)
The motivation for utilizing the features of Yoshihara is that it allows for stably controlling the temperature of the substrate. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yoshihara because it allows for stably controlling the temperature of the substrate.
Claims 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Wang et al., Thakoor et al. and Ohshima et al. as applied to claims 1, 12 above, and further in view of Tisone et al. (U.S. Pat. 4,172,020).
DEPENDENT CLAIM 10:
The difference not yet discussed is comprising measuring a nitrogen ion concentration in the plasma with an optical sensor.
Regarding claim 10, Tisone et al. teach measuring ion concentration of a reactive gas in the plasma with an optical sensor. (Column 3 lines 12-17, lines 56-68; Column 4 lines 24-25; Fig. 1)
DEPENDENT CLAIM 11:
The difference not yet discussed is comprising controlling a flow rate of the nitrogen gas and/or the inert gas in response to nitrogen ion concentration measured by the sensor to bring the nitrogen ion concentration to a desired concentration.
Regarding claim 11, Tisone et al. teach controlling the flow rate of the reactive gas or inert gas measured by the sensor to a desired concentration. (Column 3 lines 12-17, lines 56-68; Column 4 lines 24-25; Fig. 1)
DEPENDENT CLAIM 13:
The difference not yet discussed is comprising an optical sensor to measure at least a nitrogen ion concentration in plasma in the chamber.
Regarding claim 13, Tisone et al. teach measuring ion concentration of a reactive gas in the plasma with an optical sensor. (Column 3 lines 12-17, lines 56-68; Column 4 lines 24-25; Fig. 1)
DEPENDENT CLAIM 14:
The difference not yet discussed is wherein the sensor is positioned outside the chamber, and wherein the chamber walls include a window to provide optical access to the chamber for the sensor.

Regarding claim 14, Tisone et al teach wherein the sensor is positioned outside the chamber, and wherein the chamber walls include a window to provide optical access to the chamber for the sensor. (Figs. 1, 2)
DEPENDENT CLAIM 15:
The difference not yet discussed is further comprising a sputter shield positioning in the chamber, and wherein the shield has an opening to provide a clear line of sight for the sensor to the plasma.
Regarding claim 15, Tisone et al. teach a sputter shield positioning in the chamber, and wherein the shield has an opening to provide a clear line of sight for the sensor to the plasma. (Fig. 2 — opening 22 with surrounding shielding)
The motivation for utilizing the features of Tisone et al. is that it allows for maintaining film composition. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Tisone et al. because it allows for
maintaining film composition.
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
In response to the argument that the selection of the flow rates for preconditioning and sputtering is not taught by the prior art, it is argued that 
In response to the argument that the prior art does not teach wherein the second flow rate ratio is less than the first flow rate ratio and comprises less nitrogen gas than the first flow rate .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 28, 2022